Citation Nr: 0105251	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disorder 
(claimed as calcifications along the diaphragm due to 
asbestos exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that denied the benefit sought on appeal.  
The veteran, who had active service from April 1961 to March 
1965, appealed that decision to the Board.    


REMAND

A preliminary review of the record reflects that the veteran 
filed a claim for asbestos exposure (calcifications seen 
along the diaphragm margins).  It appears that claim was 
accompanied by a copy of a December 1997 VA x-ray report 
noting "linear calcifications seen along the diaphragm 
margins which coincide with the given clinical history of 
asbestos exposure."  Also present in the claims file is a 
February 1994 report from Robert A. Rosati, M.D., Associate 
Professor of Medicine at Duke University Medical Center, 
directed to the Maritime Asbestosis Legal Clinic, relating 
that the veteran's chest x-rays were reviewed and small 
irregular shaped opacities in the right base accompanied by 
bilateral pleural thickening were found.  In that report, Dr. 
Rosati opined that the chest x-ray changes were of a type 
often seen following asbestos exposure and were compatible 
with the diagnosis of asbestosis.

A May 1998 deferred rating decision shows that the RO 
initiated preliminary development of this file.  In this 
process, the RO obtained the veteran's service medical 
records and contacted the veteran seeking additional 
information about the veteran's in-service duty assignments, 
and the names and addresses of post-service employers.  The 
veteran provided much of the requested information in his 
August 1998 statement, describing his in-service duties as a 
boiler technician assigned to maintain and clean the boiler 
room on the U.S.S. Talladega, and listing his post-




service employers, along with several addresses.  
Specifically, the veteran noted that after leaving the Navy 
he worked for the National Maritime Union aboard numerous 
ships as an unlicensed pump operator, however, he claims he 
was not exposed to asbestos insulation like in the Navy.  

The RO also requested a VA examination be conducted.  The RO 
requested that the examiner render an opinion on the causal 
connection between the respiratory condition of the veteran 
and his alleged asbestos exposure during service.  In 
addition, the RO requested that the claims folder be 
available to the examiner, referencing in particular, Dr. 
Rosati's February 1994 report.  As it happened, while a VA 
examination was conducted it did not include a records 
review.  So, the examiner did not have the benefit of a 
review of the two x-ray reports noted above.  Nor is the 
conflict between the VA radiologist's interpretation of the 
veteran's December 1998 chest x-rays noting "No significant 
abnormality.  No pleural plaquing or calcification seen." 
and the prior two x-ray reports ever resolved by the VA 
examiner.  The Board finds that prior to further appellate 
review of the claim, this conflict must be resolved and a VA 
examination-after a complete records review-conducted. 

In addition, while the veteran's appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§5102, 5103, 5103A, and 
5107).  Among other things, the law requires VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In addition, VA must inform the claimant as to 
what evidence the claimant is to provide and what evidence, 
if any, VA will attempt to obtain on the veteran's behalf.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he supplement his August 
1998 list and provide the names and 
addresses of his post-service employers, 
and the names and addresses of any 
physician(s) from whom he sought 
treatment for his respiratory disorder 
since discharge and any necessary 
authorization for release of information.

2.  Utilizing the information obtained 
from the above development efforts, the 
RO should contact any identified 
employers and treating physicians and 
obtain any relevant records they may 
have, including any records from Dr. 
Rosati.  The Board notes that Dr. 
Rosati's report was addressed to the 
Maritime Asbestosis Legal Clinic, and 
that the veteran reported to the VA 
examiner that he served in the Merchant 
Marines from 1967 to 1969 and 1978 to 
1995.  Therefore, the RO should also 
request a release of information from the 
veteran for the Maritime Asbestosis Legal 
Clinic in order to obtain any pertinent 
medical records to include whether the 
veteran was exposed to asbestos during 
his post service employment.  
  
3.  All records obtained should be 
associated with the claims file.  The 
claims file and a copy of this remand  
should be provided to the same examiner 
who conducted the December 1998 
examination.  That examiner is requested 
to review all pertinent records 
associated with the claims file to 
include any and all records obtained 
through the development outlined 

above to determine the nature and 
etiology of any respiratory disorder 
shown to be present, to include as the 
result of exposure to asbestos.  If a 
respiratory disorder is found to be 
present, the examiner should then provide 
an opinion as to whether it is as least 
as likely as not that any such disorder 
is related to service and/or the 
veteran's claimed asbestos exposure in 
service, taking into consideration the 
veteran's post-service employment 
history.  Should the same examiner be 
unavailable, or the present examiner 
determines it otherwise necessary in 
order to provide the requested diagnosis 
and opinion, a physical examination 
should be scheduled.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Based on the examination 
and review of the record the examiner 
should include a detailed rationale for 
all opinions expressed. 
  
4.  Upon completion of the requested 
development, the RO should again review 
the case on the basis of the additional 
evidence obtained.  Any further action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  No action is required of the veteran 
until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).



